Mr. Justice Humphreys
delivered the opinion of the court:
The first point made by .plaintiff in error or appellant, who was plaintiff below, is that the court excluded the testimony of plaintiff, who offered himself as a witness. This suit is against the representatives of a deceased person. The witness, not being called by the opposite party, nor by the court, to testify, was clearly incompetent, and the ruling of the chief justice holding the Circuit Court was altogether right, and it would have been error to have held otherwise.
The second and third exceptions relate to the same principles — that is, testimony against the deceased, whose lips are closed in the solemn vault. This testimony was excluded as evidence, and we think it was properly excluded. The charge of the court as to the first count in the declaration was correct. Such an agreement as set forth, amounts to no contract to be enforced in a court.
*90The charge as to the second count was correct.
The refusal to give in charge the first prayer of plaintiff was right. Plaintiff excepted to four prayers of defendant. The chief justice gave the charges as prayed, qualified by first and second prayers granted plaintiff. This was all correct, for these prayers were but a reiteration of the principles stated in the first charge.
If there was any error at all, it was in permitting the record to be incumbered with a repetition of what had been so emphatically and distinctly announced.
If counsel would take the trouble to examine Johnson v. Jones, 1 Black, 209, the teachings and injunctions of the Supreme Court of the United States might have some weight in the matter of exceptions.
We affirm the judgment of the Circuit Court.